Citation Nr: 1641013	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder.  

3.  Entitlement to service connection for a skin disorder, to include basal cell and squamous cell carcinoma.

4.  Entitlement to an initial increased rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.  Service in the Republic of Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Historically, in an unappealed January 2008 rating decision, the RO denied the Veteran's application to reopen his previously denied claim of entitlement to service connection for a skin disorder.  In the August 2010 rating decision on appeal, the RO denied a claim it characterized as service connection for basal cell carcinoma and squamous cell carcinoma previously claimed as skin disorder as a result of exposure to herbicides.  Nevertheless, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  In addition, in determining whether new and material evidence is required, or whether a claim should be addressed de novo, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).  For the reasons indicated below, the Board finds that the prior denial of service connection for skin disorder included a denial of service connection for basal cell and squamous cell carcinoma.  The Board will therefore treat the current claim as an application to reopen the previously denied claim for service connection for skin disorder.

In the October 2012 rating decision, the RO denied an increased rating for diabetes mellitus, continuing the 20 percent rating then and currently in effect.  

In June 2016, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  The record was held open for an additional ninety days to allow the Veteran to submit additional evidence. 

The issues of entitlement to service connection for basal cell and squamous cell carcinoma and an increased rating for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 2008 rating decisions, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for a skin disorder.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after they were issued.

2.  Evidence received more than one year since the January 2008 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that denied the application to reopen the claim for entitlement to service connection for a skin disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable action taken herein as to the claim of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin disorder, no discussion of the VCAA requirements is required.  

II.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

In a September 1996 rating decision, the RO denied the Veteran's original claim of service connection for a benign prostatic hyperplasia, also claimed as a skin disorder.  See Veteran's claimed dated June 1996.  The RO's basis for the denial was that the skin disorder was neither incurred or caused by service and was not a chronic disability subject to service connection.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  

Accordingly, the September 1996 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the September 1996 rating decision consisted of service treatment records (STRs) and a December 1995 private treatment record that reflected a diagnosis of benign prostatic hyperplasia.  

In a January 2008 rating decision, the RO denied the Veteran's claim of service connection for a skin disorder.  The RO denied the claim because there was no new and material evidence submitted to reopen the previously denied claim.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  

Accordingly, the January 2008 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the January 2008 rating decision included the Veteran's August 2007 claim indicating that he was diagnosed with a skin disorder, basal cell and squamous cell carcinoma.  Given that diagnoses of these diseases were specifically considered at the time of the January 2008 denial by the RO, the Board finds that its denial of service connection for a skin disorder implicitly included these two skin diseases and that new and material evidence is required to reopen this previously denied claim. 

Relevant evidence received more than one year since the January 2008 rating decision includes the Veteran's statements, private and VA treatment records, and the June 2016 Board hearing transcript.  Specifically, the VA treatment records show a current diagnosis, basal cell and squamous cell carcinoma.  See, e.g., VA treatment record dated September 2008.  In the Veteran's July 2010 statement, he suggested that a VA physician provided a positive nexus opinion between basal cell and squamous cell carcinoma and his herbicide exposure he sustained during his military service in Vietnam.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The above reflects that there is new evidence that relates to the basis for the prior denial.  Most significantly, the Veteran's July 2010 statement competently reports that a physician indicated a nexus between his diagnosed basal cell and squamous cell carcinoma and his Agent Orange exposure in service.

Accordingly, the claim for service connection for a skin disorder is reopened. 

ORDER

The application to reopen a claim of service connection for a skin disorder is granted.
REMAND

The reopened claim for entitlement to service connection for skin disorder, to include basal cell and squamous cell carcinoma, and for an increased rating for diabetes must be remanded.  The Board acknowledges the concerns that the Veteran has expressed with the delays in his case, to include in his October 2014 letter, and sincerely regrets the additional delay that will be caused by this remand.  However, for the following reasons, the Board finds that remand is necessary in order to conduct all appropriate development prior to rendering a decision on the claims remaining on appeal.

The Veteran contends that his basal cell and squamous cell carcinoma is due to his military service.  See, e.g., Board hearing transcript dated June 2016.  Specifically, he contends that, while serving in the Republic of Vietnam, he was routinely exposed to Agent Orange.  See Veteran's statement dated June 2010.

VA treatment records reflect a current diagnosis of basal cell and squamous cell carcinoma.  See, e.g., VA treatment record dated September 2008. 

The Veteran's service records indicate that he served in the Republic of Vietnam.  Thus, herbicide exposure (Agent Orange) is conceded based on the circumstances of the Veteran's military service.  See 38 U.S.C.A. § 1116(f) (West 2014).  

Although, the Veteran's STRs do not show any complaints or treatment of a skin disorder, such as basal cell and squamous cell carcinoma, the Veteran's July 2010 statement indicates that a VA physician provided a positive nexus opinion between his current diagnosis and Agent Orange exposure.  

Therefore, the evidence of record suggests that the Veteran's current disability may be related to his presumed exposure to Agent Orange; however, the Veteran has not been afforded a VA examination and the evidence of record is insufficient to decide the claim.  Accordingly, a VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board notes that, although basal cell and squamous cell carcinoma are not among the diseases presumed service connected in veterans who served in Vietnam, the Veteran is not precluded from establishing service connection for these disabilities based on the theory that they were actually caused by Agent Orange exposure.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  In addition, the claim has been recharacterized to specifically include the diagnosed diseases of basal cell and squamous cell carcinoma.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

With regard to the increased rating for diabetes mellitus, the Veteran contends that his service-connected diabetes mellitus is more severe than the assigned 20 percent disability rating.  See, e.g., Board hearing transcript dated June 2016.  

The Veteran was last afforded a VA examination in July 2012.  During his examination, he reported that his diabetes mellitus is managed by a restricted diet and treated with insulin and oral medications.  The examiner indicated that the Veteran does not require restrictions in his activities.  The examiner found that the Veteran had no complications, due to his diabetes mellitus.

Since his last VA examination, a March 2013 VA treatment record reflects that the examining physician assessed left facial paresis and stated "isopathic (bell's) or diabetes related."  Moreover, in a November 2013 VA treatment record, the VA treatment provider diagnosed the Veteran with "possible" diabetic retinopathy.

In addition, the Veteran indicated in his November 2012 notice of disagreement and a December 2013 statement that he believed the July 2012 VA examination was inadequate and testified during the Board hearing that his activities are restricted due to his diabetes mellitus.  

Given the Veteran's challenge to the adequacy of the July 2012 VA examination and the length of time since this examination and possibility of a change in the level of the disability record, the Board finds that a remand is necessary to afford the Veteran a new VA examination to determine the current severity of his service-connected diabetes mellitus.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since December 2013.  All such available documents should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of any skin disorder, including basal cell and squamous cell carcinoma.

The claims file, including a copy of this remand, must be made available to the examiner for review on conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms.

For each skin disability identified, including basal cell and squamous cell carcinoma, indicate whether it is at least as likely as not that it had its onset during the Veteran's service or is otherwise related to service, to include his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam? 

The examiner should provide a complete rationale for any opinion given. 

3.  Schedule the Veteran for an appropriate VA examination to ascertain the severity his service-connected diabetes mellitus, type II.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted.  All clinical findings should be clearly reported.  

The examiner should indicate what symptoms are attributable to the service-connected diabetes mellitus, type II.  The examiner should specifically indicate whether the Veteran's diabetes mellitus requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the Veteran has hypoglycemic reactions of ketoacidosis episodes, the examiner should indicate how long they last and what kind of care is necessary.

The examiner should also describe what, if any, complications are attributable to the Veteran's service-connected diabetes mellitus and describe the nature and severity of each such complication.  If the Veteran does not suffer any such complication(s) as a result of his diabetes mellitus, the examiner should so state.  In rendering these findings, the examiner should specifically address the March 2013 and November 2013 VA treatment provider's assessments of left facial paresis and possible related to diabetes and possible diabetic retinopathy.

The examiner should also provide an opinion concerning the impact of the Veteran's diabetes mellitus on his ability to work.  The examiner should provide supporting rationale for this opinion.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements. All opinions expressed should be accompanied by supporting rationale.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


